An unpublis %d order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

IN THE SUPREME COURT OF THE STATE OF NEVADA

LAS VEGAS WATER AN D POWER, Ne. 66600
lf‘tppellarlt,
We.
NEVADA STATE ENGINEER, F E L E D
R " ' . 
egpendent V NOV 1 a 20%
TR l RUNDEMAH
I « COURT
av ' * '
UEPUTYCLEHK

ORDER DISMISSING APPEAL

This appeal was docketed in this ceurt enSeptember 30, 2014,

 

without'payment Gf the requisite filing fee On that same day a notice was

jeeued directing appellant t0 pay the filing fee Within ten days. Thematice

 

result in the diemiseal of this appeal To date, appellant 1121:; not paid. the
filing fee or otherwise resycnded t0 this court’s notice. Accordingly, cause

appearing, this appeal is dismissed.
y It is so ORDERED.

CLERK OF THE SUPREME COURT

furthei advised that failure te pay the filing-fee Within ten days; wetlid
l . ,
i TRACIEK. LINDEMAN

E

BY: ﬂint} [gummgw ,

cc: Hon. Stefany Mileyg District Judge
Attorney Genei'al/Carsen Git};
Eighth District Court Clerk
Michael Rueth

QF

SUPREME Caner
NEVADA
’

ELERK’S ORDER

1
E


alum»?